          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 1 of 23



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

Lani E. Clark,                                           §
                   Plaintiff,                            §
                                                         §
v.                                                       §   CIVIL ACTION NO. 1:19-CV-00198-LY
                                                         §
                                                         §
Lois Kolkhorst, Texas State Senator,                     §
in her individual capacity and in her                    §
official capacity,                                       §
                 Defendant.                              §



               DEFENDANT LOIS KOLKHORST’S MOTION FOR SUMMARY JUDGEMENT


         Defendant Lois Kolkhorst, Texas State Senator, respectfully seeks summary judgment on

Plaintiff Lani E. Clark’s First and Fourteenth Amendment claims. For the reasons discussed below,

Plaintiff does not have a First or Fourteenth Amendment right to post to or comment on Defendant

Kolkhorst’s campaign Facebook page. Accordingly, Plaintiff’s claims should be dismissed.

                                                    INTRODUCTION

         Incumbent officeholders do not stop campaigning once they are in office. A politician cannot

rest on her laurels. She must continue to engage with her supporters, expand her base, and convey to

her constituents why they should support her the next time she is on the ballot. That campaigning is

core First Amendment speech. So too is the right to exclude antagonistic viewpoints that undermine

the campaign’s message. No one would seriously contend, for example, that when President Bush or

President Obama campaigned for reelection, they were required to include messages hostile to their

accomplishments in office on the campaign mailers they distributed across the county. This case

requires only that the Court apply those foundational principles to a more modern medium: a


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                         Page 1
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 2 of 23



campaign Facebook page. Plaintiff seeks to compel Texas State Senator Lois Kolkhorst to display

messages on her personal campaign Facebook page that are anathema to the Senator’s campaign

message. Because the First Amendment does not countenance Plaintiff’s efforts to foist undesired

speech on a private campaign, this case should be dismissed.

                                                STATEMENT OF FACTS

A.       Facebook provides a platform for all users, including candidates for office.

         Facebook is a popular social-media platform that allows users to share messages, promote

their ideas or businesses, and communicate directly with other users. See Doc. 14 ¶ 29; Morgan v. Bevin,

298 F. Supp. 3d 1003, 1007 (E.D. Ky. 2018) (“Facebook is an online social media platform that allows

users to create their own individual user profiles for the purpose of connecting and interacting with

others.”). As Facebook explains, “[p]ages are for businesses, brands, organizations and public figures

to share their stories and connect with people.” See How do I create a Facebook page?, FACEBOOK, (last

visited July 16, 2020), https://www.facebook.com/help/104002523024878. These pages serve as

platforms for expression that enable the user to curate an online identity and spread messages by

posting status updates, publishing “notes” (akin to blog posts), uploading photos, and “sharing” other

users’ posts on the user’s own page. See generally Tips for Using Facebook Notes, FACEBOOK, (last visited

July 16, 2020), https://www.facebook.com/facebookmedia/blog/tips-for-using-facebook-notes.

         Facebook encourages “people and organizations involved in politics to create a Facebook

page,” including politicians running for office, elected officials, and governmental entities. See Facebook

for Government, Politics and Advocacy: Learn the Basics, FACEBOOK, (last visited July 16, 2020),

https://www.facebook.com/gpa/learn-the-basics. Many prominent politicians, including current and

former candidates for President, have established Facebook pages to connect with their supporters,

as a Facebook page provides campaigns with a critical outreach tool. See id. (a page “is a public presence


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                               Page 2
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 3 of 23



designed for connecting with people at scale who you may or may not know personally – whether as

a candidate, elected official government or political organization.”).

         In 2017, some three years after the creation of the Kolkhorst campaign page, Facebook also

launched a feature called “Town Hall,” which allows Facebook users to “[f]ind, follow and contact

their government officials.” See How do elected officials get added to Town Hall on Facebook?, FACEBOOK,

(last visited July 16, 2020), https://www.facebook.com/help/479292349083513. The Town Hall

feature allows users to identify politicians and government officials in their area by entering their

address, which Facebook cross-references against public databases or Facebook pages that are set to

“Politician” or “Government Official.” See What is Town Hall, FACEBOOK, last visited July 16, 2020),

https://www.facebook.com/help/278545442575921. The Kolkhorst campaign has not taken any

affirmative steps to “opt in” to the Town Hall so as to encourage any constituents to connect with

her through her campaign Facebook page. See Exhibit A, Declaration of Matthew Russell, ¶ 8.

         Facebook users can also offer “comments” on other users’ pages, subject to the control of

those pages’ administrators. Facebook gives administrators wide power over their pages’ content,

including the ability to remove third-party comments or block other users. See Doc. 14 ¶ 29; Help

Center: How Do I Hide or Delete a Comment from a Post on My Page, FACEBOOK, (last visited July

16, 2020), https://www.facebook.com/help/297845860255949; see also Bevin, 298 F. Supp. 3d at 1007

(“A Page administrator can delete a comment or post; when a comment or post is deleted, it’s gone

completely and there is no record of its existence.”).

B.       Kolkhorst established a campaign Facebook page to support her campaign for the
         Texas Senate.

         Lois Kolkhorst is a fifth-generation Texan, with familial roots in this State dating back to the

Texas War of Independence. See Senator Lois Kolkhorst: District 18, (last visited July 16, 2020),

https://senate.texas.gov/member.php?d=18. In 2000, she was elected to the Texas House of

Defendant Lois Kolkhorst’s Motion for Summary Judgment                                             Page 3
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 4 of 23



Representatives, where she served seven terms. See id. After serving for seven terms in the House, in

2014, Kolkhorst was elected to the Texas Senate in a special election, in the process becoming only

the 17th woman to serve in the Texas Senate since 1845. Id. She assumed office as the Senator for

District 18 on December 22, 2014, where she represents over one million constituents and hears from

many of them on a daily basis. See Legislative Reference Library of Texas, (last visited July 16, 2020),

https://lrl.texas.gov/legeLeaders/members/memberdisplay.cfm?memberID=195#terms.

         In advance of that election, her campaign established a Facebook page to support her

candidacy for the Texas Senate. See Ex. A ¶ 3. From its creation, and at all times since, Kolkhorst’s

campaign staff have been the exclusive operators and support staff for the page. Id. Although some

individuals work both in the Senate office and for the campaign, these are independent positions,

which are paid separately; Senate employees have no role or responsibility in regard to the campaign

Facebook page as part of their jobs for the Senate office. Id. Over the last six years, the campaign has

paid a consultant, Vici Media Group, thousands of dollars to manage the Facebook page as a means

of garnering support for Kolkhorst’s election, and ongoing re-election, to office. Id. ¶ 4. Facebook

alerts users to the fact that the “Page Owner” of the page is the Lois W. Kolkhorst Campaign. See

Exhibit B, Page Transparency, Lois Kolkhorst Facebook Page.

         Everything about the campaign Facebook page reflects this important dividing line. The page

identifies Kolkhorst as a “politician.” 1 See Exhibit C, About, Lois Kolkhorst’s Facebook Page. In the

“About” section of her page, users are directed to her campaign website, loisfortexas.com, which is

registered to “Lois W. Kolkhorst, State Senator,” the formal name of the campaign at the time of the



         1 At one time the page did identify Kolkhorst as a “Government Official.” That designation was nothing more

than an accurate description of Kolkhorst’s position and did not signify or imbue the page with any “official” character.
To the contrary, as referenced herein, the description of Kolkhorst’s position was immediately followed by the plain
disclaimer that the page as a “Campaign page, not official government page.” See Doc. 1-4. Nevertheless, out of an
abundance of caution, the campaign updated the page to its current designation of “Politician.” Ex. A ¶ 6.
Defendant Lois Kolkhorst’s Motion for Summary Judgment                                                            Page 4
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 5 of 23



registration. Id.; Ex. A ¶ 5. Kolkhorst proudly describes herself as a “Wife, Mother, Senator, Small

Business Owner, Proven Conservative, 5th Generation Texan & TCU Horned Frog.” Ex. C. Beneath

that, the page is straightforward and unequivocal: “Campaign page, not official government page.” Id.

Kolkhorst posts on a wide variety of topics, including “matters such as meeting with constituents, the

passing of legislation that affects her district, family pictures or sharing a quote from scripture that

stood out to her at church that day.” Ex. A ¶ 7. Just recently, for example, the Kolkhorst campaign

posted a photo of Kolkhorst’s son attendance at his high school’s prom, quotes from the Bible, an

ode to Mother’s Day, a photo of Kolkhorst getting a haircut, and a message of thanks to the United

States military. Exhibit D, Compilation of Facebook Posts.

         Kolkhorst has used her Facebook page, before and after assuming office, to campaign for

election and subsequently, for reelection. In 2016, Kolkhorst ran for reelection against Libertarian

candidate Kathie Stone. Id. ¶ 9. During that campaign, Kolkhorst posted messages to her supporters,

encouraged them to vote, and, generally, conveyed the campaign’s message that Kolkhorst deserved

a full term in office. Id. In that election, Kolkhorst received over 85% of the vote. Id. Kolkhorst is

running for reelection in 2020 and intends to use her Facebook page as a significant part of her

outreach to potential voters. Id. ¶ 10. Her campaign staff also seeks to ensure that the page does not

serve as a host to any form of harassment, name-calling, vulgarity, bullying, or threat to any person.

Id. ¶ 11. Thus, occasionally persons are blocked from the page for violating these standards. Id.

C.       Plaintiff posted aggressive comments on Kolkhorst’s Facebook page, which the
         Kolkhorst campaign removed.

         Plaintiff Lani Clark is a Texas resident with an avid interest in Texas politics. She founded a

page called “Texas Bill Watchers” for Texans who are interested in following the mechanisms of the

Texas Legislature. Exhibit E, Deposition of Lani Clark at 24:2-6. She admits that she has denied users

the opportunity to leave comments on the “Texas Bill Watchers” page that are inconsistent with the

Defendant Lois Kolkhorst’s Motion for Summary Judgment                                              Page 5
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 6 of 23



page’s purpose, and has also required all posts to the page to be pre-approved before they are viewable

to the public. Id. at 25:18-25–26:1-15. She has at least two personal Facebook pages: one in which she

posts under the name “Lulu Clark,” and one in which she previously posted under the name “Zelda

Sukit,” although it is now registered under “Zelda Williams.” Id. at 23:10-25. She explained in her

deposition that one of the potential benefits of posting as “Lulu Clark,” as opposed to her legal name,

“Lani Clark,” is the anonymity of using a slightly altered name. Id. at 45:24-25–46:1-5. Plaintiff

acknowledged that she created the “Zelda Sukit” page when she was unable to access her “Lulu Clark”

page because she was put in “Facebook jail,” a term referencing a scenario in which Facebook blocks

a user from accessing the platform due to violations of Facebook standards. Id. at 22:11-15. Eventually,

Facebook allowed Plaintiff to continue using the “Lulu Clark” page. Id. at 23:6-9.

         In March 2017, Kolkhorst posted an article to her Facebook page about the Texas Privacy Act

(SB 6), pending legislation that she had co-authored. Doc. 14, Plaintiff’s Amended Complaint ¶ 34.

The post generated over 1,300 user comments. Ex. A ¶ 12. Plaintiff, posting through the account Lulu

Clark, does not recall exactly what she posted in the comment section of the post, but believes that

what she wrote is the following:

    The truth? OK - here is the truth - have you ever asked WHY it is the Bible frowns on
    homosexual acts (NOT people)? It's because it can't result in procreation. This is the VERY
    SAME SIN heterosexuals commit when they use any form of birth control and the same thing
    when one masturbates - you are "spilling seed," as it is said in the Bible. And yet, you don't
    spew the same amount of hatred (whatever happened to "love thy neighbor" - it does NOT
    say "love thy straight neighbor") toward heterosexual couples who use birth control or those
    who masturbate. You are USING the Bible to justify your hatred of someone who is different
    – NOT something Jesus would do. Why don't you pray on THAT?

    http://www.upworthy.com/there-are-6-scriptures-about-homosexuality-in-the-bible-heres-
    what-they-really-say

    http://www.vatican.va/archive/ccc_css/archive/catechism/p3s2c2a6.htm

    "2357 Homosexuality refers to relations between men or between women who experience an
    exclusive or predominant sexual attraction toward persons of the same sex. It has taken a great

Defendant Lois Kolkhorst’s Motion for Summary Judgment                                            Page 6
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 7 of 23



    variety of forms through the centuries and in different cultures. Its psychological genesis
    remains largely unexplained. Basing itself on Sacred Scripture, which presents homosexual acts
    as acts of grave depravity, tradition has always declared that "homosexual acts are intrinsically
    disordered." They are contrary to the natural law. They close the sexual act to the gift of life.
    They do not proceed from a genuine affective and sexual complementarity. Under no
    circumstances can they be approved.

    Catechism #2358: The number of men and women who have deep-seated homosexual
    tendencies is not negligible. This inclination, which is objectively disordered, constitutes for
    most of them a trial. They must be accepted with respect, compassion, and sensitivity. Every
    sign of unjust discrimination in their regard should be avoided. These persons are called to
    fulfill God's will in their lives and, if they are Christians, to unite to the sacrifice of the Lord's
    Cross the difficulties they may encounter from their condition."

Exhibit F (produced in discovery by Plaintiff as CLA-000001); Ex. E at 51:2-6. This was not Plaintiff’s

only post about this subject. Plaintiff interrupted posts and threads with Kolkhorst’s supporters by

interjecting comments and criticisms on topics separate from, and unrelated to, the specific post. Ex.

A ¶ 13. When Kolkhorst’s supporters would post their thoughts or opinion on the topic of the post,

Plaintiff would reply with unrelated comments to draw an argument and take the discussion off the

posted topic or message conveyed by the campaign’s post. Id. For example, a supporter might post a

comment about a posted scripture verse or family picture, only to be challenged by Plaintiff on

Kolkhorst’s support for the so-called “Bathroom Bill.” Id. The Lois Kolkhorst campaign was

concerned that this behavior had a chilling effect on others’ ability to participate and comment on the

page. After Plaintiff continued posting comments that were disruptive and inconsistent with the

message and purpose of the campaign page, the Lois Kolkhorst Campaign blocked the “Lulu Clark”

account from being able to comment directly on the campaign page. Id.

         At that point, Plaintiff appears to have encouraged her friends to bombard the Kolkhorst page

with the hashtag “#unblockluluclark.” Ex. E at 61:3-19. She also used her alternative account, under

the name Zelda Sukit, to complain about being blocked from commenting on the Kolkhorst page. Id.

at 55:11-25. That account—the “Zelda Sukit” page (or “Zelda Williams,” as it is now registered)—


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                                  Page 7
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 8 of 23



remains free to comment on any post on the campaign Facebook page. Ex. A ¶ 14. Indeed, Plaintiff

admits that she has no knowledge of whether this other account is blocked from fully engaging with

the Kolkhorst Facebook page. Ex. E at 77:18-21.

         When Plaintiff reached out to the Senate office to discuss this issue, the office confirmed what

is stated on the Facebook page: Kolkhorst’s Facebook page is operated by her campaign, not by her

Senate staffers. Doc. 14 ¶¶ 47–49. Plaintiff next contacted the campaign, which declined to reinstate

the Lulu Clark account, but informed Plaintiff that she was still free to “petition your government,

and in this case Senator Kolkhorst’s state office via phone call, email, fax, mail or by visiting any of

her four physical offices including the Capitol or three district offices.” Id. ¶ 52. To this day, Plaintiff

can contact the Senate office via any of those mechanisms, as she conceded in her deposition. Ex. E

at 70:2-25–71:1-15.

         Plaintiff raises two claims in her live pleading: first, that by removing Plaintiff’s comments and

preventing her from commenting on current posts, Kolkhorst violated Plaintiff’s rights under the First

Amendment. Id. ¶¶ 73–96. Second, Plaintiff contends that she had a due process right under the

Fourteenth Amendment to challenge the removal of comments and restriction of commenting

privileges from Kolkhorst’s page. Id. ¶¶ 97–103. These claims are asserted against Kolkhorst in her

official and individual capacities. The sole relief Plaintiff seeks is an injunction unblocking her from

the Kolkhorst page. 2 Ex. E at 71:18-24.

                                                STANDARD OF REVIEW

         Summary judgment is appropriate if no genuine issue of material fact exists and the moving

party is entitled to judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986);


          2 Plaintiff also claims to seek an injunction preventing others from being banned or blocked on the Kolkhorst

page, Ex. E at 71:18-24, but because this is not an overbreadth case challenging the facial constitutionality of a statute, she
lacks standing to assert claims on behalf of third parties. See Hoyt v. City of El Paso, Tex., 878 F. Supp. 2d 721, 739 (W.D.
Tex. 2012).
Defendant Lois Kolkhorst’s Motion for Summary Judgment                                                                  Page 8
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 9 of 23



FED. R. CIV. P. 56(a). A genuine issue of material fact exists “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); id. at 252 (“mere existence of a scintilla of evidence” is insufficient to defeat summary

judgment”). When the burden of proof at trial lies with the nonmoving party, the movant is not

required to present evidence to put the plaintiff’s claims in issue. Celotex, 477 U.S. at 325; Nola Spice

Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015). Nor must the movant negate

the elements of the nonmovant’s case. See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir.

2004). Instead, the movant need only “point[] out . . . that there is an absence of evidence to support

the nonmoving party’s case.” Celotex, 477 U.S. at 325. If the movant meets this obligation, the burden

shifts to the plaintiff to produce competent evidence that demonstrates a genuine issue of material

fact as to each element of every disputed claim. Anderson, 477 U.S. at 247–48, 256–57; Tran Enters.,

LLC v. DHL Express (USA), Inc., 627 F.3d 1004, 1010 (5th Cir. 2010).

                                                         ARGUMENT

         To state a viable claim under 42 U.S.C § 1983, a plaintiff must plausibly assert two allegations:

(1) “that some person deprived [her] of a federal right,” and (2) that such person “acted under color

of state or territorial law.” Gomez v. Toledo, 446 U.S. 635, 640 (1980). Relief cannot be granted under

Section 1983 for injury caused by “merely private conduct, no matter how discriminatory or

wrongful.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (citation and quotation marks

omitted). “A person acts under color of state law if he misuses power ‘possessed by virtue of state law

and made possible only because the wrongdoer is clothed with the authority of state law.’” Bustos v.

Martini Club Inc., 599 F.3d 458, 464 (5th Cir. 2010) (citation omitted).

         This motion addresses the “color of state law” prong first. Kolkhorst is, of course, a public

official and Texas State Senator, but she is emphatically not a state actor in the management and


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                              Page 9
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 10 of 23



operation of her campaign’s Facebook page. The page is run by her campaign for the express and sole

purpose of supporting her reelection to the Texas Senate. She is thus not a state actor for purposes of

Plaintiff’s Section 1983 claim. In the alternative, if Kolkhorst’s Facebook page did amount to state

action, and it does not, it would constitute government speech, and when the government speaks, it

has the right to control the message it disseminates. Moreover, Plaintiff has not been deprived of a

federal right, because even to the extent Kolkhorst was acting under color of state law, she is still able

to access and post on the Facebook page.

         Clark’s due process claim can be dismissed because an individual does not have a protected

right to comment on a private citizen’s social media page, and because the remedy she seeks—a

hearing prior to the removal of comments from Kolkhorst’s page—would wreak havoc on politicians’

operations of their social media accounts and perhaps even render them inoperable. The Due Process

Clause does not require this counterproductive outcome.

A.       Kolkhorst did not act under color of state law.

         “[T]here is practically universal agreement that a major purpose of [the First] Amendment was

to protect the free discussion of governmental affairs” and “public issues” through the “exposition”

of one’s political opinions. McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 346 (1995) (quotation marks

omitted). These principles are especially true of politicians, because speech that tends to foster

“‘[d]ebate on the qualifications of candidates’ is ‘at the core of our electoral process and of the First

Amendment freedoms,’ not at the edges.” Republican Party of Minn. v. White, 536 U.S. 765, 781 (2002)

(quoting Eu v. San Francisco Cty. Democratic Central Comm., 489 U.S. 214, 222–23 (1989)).

         The freedom to express political opinions requires the “autonomy to control one’s own

speech,” including the right “to exclude a message [one does] not like from the communication [one

chooses] to make.” Hurley v. Irish-Am. Gay, Lesbian and Bisexual Group of Boston, 515 U.S. 557, 574 (1995).


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                              Page 10
          Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 11 of 23



“Indeed, this general rule, that the speaker has the right to tailor the speech, applies not only to

expressions of value, opinion, or endorsement, but equally to statements of fact the speaker would

rather avoid.” Id. at 573. Courts have thus long protected politicians’ rights to speak and to control

their messages, even when they are elected officials, and even when the speech relates to their public

duties.

          In Sistrunk v. City of Strongsville, 99 F.3d 194, 196 (6th Cir. 1996), for example, a citizen’s pro-

Clinton message was banned from a rally for President Bush being held in the city’s public square.

The citizen filed suit alleging that this exclusion violated her freedom of expression. Id. The court

rejected her argument, holding that although the First Amendment guarantees “access to the

Commons for expressive activity,” it also protects the right of speakers “seeking to make exclusive

use of [a portion of] the Commons” and does not require them “to include discordant speakers in

[their] expressive activity.” Id. at 198. The court recognized that the Clinton supporter’s participation

“would alter the [pro-Bush] message the organizers sent to the media and other observers.” Id. at 199.

Her exclusion did not diminish her ability to disseminate her message or speak in the Commons,

because, as the court noted, she “could have stood with her button on the sidewalk leading up to the

rally to express her support for Clinton.” Id. at 199.

          Other federal courts have likewise recognized that citizens have the right to express the

message of their own choosing at campaign events without being subjected to interference by other

citizens. See Schwitzgebel v. City of Strongsville, 898 F. Supp. 1208, 1218 (N.D. Ohio 1995) (citing Sanders

v. United States, 518 F. Supp. 728, 729–30 (D.D.C. 1981), aff’d without op., 679 F.2d 262 (D.C. Cir. 1982)).

In Schwitzgebel, the plaintiffs complained that they were excluded from a permitted campaign event

based on expression critical of the candidate. The court identified the interests supporting such

restrictions as being two-fold. Id. The first concerned the safety and convenience of those other


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                                 Page 11
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 12 of 23



citizens already participating in the event. Id. The court held that in considering this justification, it

must consider not only the impact of the one party before the court, but the cumulative impact caused

by all persons who would wish to invoke the right of expression. Id. Secondly, the court recognized

the interest in guaranteeing citizens the right to participate in events or demonstrations of their own

choosing without being subjected to interference by other citizens. Id. A physical intrusion into

another’s event for the purpose of interjecting one’s own convictions or beliefs is by definition an

interference, regardless of how insubstantial or insignificant it may seem. See Sanders, 518 F. Supp. at

729–30.

         By analogy, Kolkhorst’s campaign Facebook page is the internet equivalent of the physical

campaign events in the foregoing cases. Facebook is a private entity that permits individuals to use

portions of its site in accordance with its terms of use. See generally Bevin, 298 F. Supp. 3d at 1006–07.

The campaign provides its Facebook page as a means of communicating with its supporters and both

the campaign and supporters have the right to express their message free from the interference of

discordant messages. It is well-established that individuals, even those seeking to engage in political

speech or protest, have no First Amendment right to disseminate their messages on another’s private

property, even property that is generally open for public access. See Lloyd Corp., Ltd. v. Tanner, 407 U.S.

551, 570 (1972) (holding that protesters could be excluded from shopping mall). Kolkhorst does not

relinquish her constitutional right to exclude disfavored speech simply by allowing limited third-party

commenting on her Facebook page. At any time, she retains the authority to remove messages she

disfavors and exclude commenters who seek to utilize her page beyond the scope of any implicit

invitation. See Lloyd Corp., 407 U.S. at 564–66. And Plaintiff’s limited exclusion from the campaign

website does not diminish her ability to disseminate her opinions, as Plaintiff is free to start her own




Defendant Lois Kolkhorst’s Motion for Summary Judgment                                              Page 12
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 13 of 23



political Facebook page (and indeed, has already done so), or comment on other pages and social

media platforms that are not owned, financed and controlled by the Kolkhorst campaign.

         Moreover, contributing to the administration of a Facebook page (let alone this Facebook

page) is not among any actual or apparent duties of a Texas State Senator. Kolkhorst’s involvement

with the Facebook page is a form of campaigning, self-promotion, and expression, done in her

individual capacity as a long-serving politician. See generally Ex. A.

         Clark appears to argue that because the Facebook page posts some information about

Kolkhorst’s policies and initiatives as a senator, it must be administered pursuant to official

government business. E.g., Doc. 14 ¶¶ 26–27. But that is not so. For example, “when public officials

deliver public speeches” and include religious blessings, they are understood not to have transgressed

the Establishment Clause because “we recognize that their words are not exclusively a transmission

from the government because those oratories have embedded within them the inherently personal

views of the speaker as an individual member of the polity.” Van Orden v. Perry, 545 U.S. 677, 723

(2005) (Stevens, J., dissenting). And in any event, courts have found that elected officials may operate

private social media accounts, including campaign pages, notwithstanding the fact that those pages

relate to or reference their official activities. See, e.g., Fehrenbach v. Zeldin, 2019 WL 1322619, at *5

(E.D.N.Y. Feb. 6, 2019), rec. adopted 2019 WL 1320280 (E.D.N.Y. Mar. 21, 2019) (granting a motion

to dismiss on the basis that a Congressman’s removal from his campaign Facebook page of a posting

critical of legislation was a private action and therefore did not implicate the First Amendment);

German v. Eudaly, 2018 WL 3212020, at *6 (D. Or. June 29, 2018) (finding that a city commissioner’s

Facebook post about events that occurred while she was working “does not transform her non-official

page into a page operated under color of state law”).




Defendant Lois Kolkhorst’s Motion for Summary Judgment                                            Page 13
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 14 of 23



         Nor is this a case in which a politician has “swathed” her Facebook page “in the trappings of

her office.” See Davison v. Randall, 912 F.3d 666, 680 (4th Cir. 2019). In Davison, the Fourth Circuit

noted that a politician, Phyllis Randall, acted under color of state law in operating a Facebook page,

when, among other factors, “(1) the title of the page includes Randall’s title; (2) the page is categorized

as that of a government official; (3) the page lists as contact information Randall’s official County

email address and the telephone number of Randall’s County office; (4) the page includes the web

address of Randall’s official County website; (5) many—perhaps most—of the posts are expressly

addressed to ‘Loudoun,’ Randall’s constituents; (6) Randall has submitted posts on behalf of the

Loudoun Board as a whole; (7) Randall has asked her constituents to use the Chair‘s Facebook Page

as a channel for ‘back and forth constituent conversations’; and (8) the content posted has a strong

tendency toward matters related to Randall’s office.” Id. at 681 (internal brackets omitted); see also, e.g.,

Knight First Amend. Inst. at Colum. Univ. v. Trump, 302 F. Supp. 3d 541, 567 (S.D.N.Y. 2018) (finding

President Trump’s Twitter account was “governmental” where President Trump’s tweets were

required to be preserved under Presidential Records Act and President Trump used account for

“squarely executive functions” such as the appointment and removal of officers).

         By contrast, Kolkhorst’s Facebook page does not describe her as “Senator Lois Kolkhorst”

but simply as “Lois Kolkhorst,” see Ex. C; the page lists her as a politician, rather than a government

official, see id.; followers are directed to her campaign website, rather than any official government

website, see id.; the page expressly states that it is “not a government page,” see id.; Facebook informs

users for transparency purposes that the Lois W. Kolkhorst Campaign operates the page, see Ex. B;

and Kolkhorst frequently uses the page to communicate about items having nothing to do with

politics. See Ex. D; see also Ex. E at 78:16-25–79:1 (conceding that several of Kolkhorst’s posts from

May 2020 do not relate to official government functions). Further, Clark has not advanced plausible


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                               Page 14
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 15 of 23



allegations or evidence that Kolkhorst has performed any official duties of her office through her

Facebook page. Nor could she. The purpose of the Facebook page is to promote the Lois Kolkhorst

Campaign. See Ex. A ¶¶ 8, 10. The page is operated and financed exclusively by the Kolkhorst

campaign and receives no government support. Id. ¶¶ 3–4; see also Ex. B. To the contrary, the campaign

has expended significant resources employing media consultants to operate the page as a platform to

serve Kolkhorst’s election and re-election efforts. Id. ¶ 4. For these reasons, the page does not direct

Facebook users to Kolkhorst’s Senate website, but to “loisfortexas.com,” which is a campaign

webpage, paid for with campaign funds, and used to solicit support and funds for Kolkhorst’s electoral

efforts. Id. ¶ 5. Indeed, the website includes the words “Volunteer on the campaign” on the main page,

and a disclaimer with the words “Pol. adv. paid for by Lois W. Kolkhorst Campaign” at the bottom

of every page. See Exhibit G, loisfortexas.com (accessed July 15, 2020).

         Plaintiff     conflates      politicians’       statements   promoting   their   political   agenda   or

accomplishments—for example, posting an article in support of a piece of legislation—with the

official duties of public office. That reasoning produces irrational results. Under such a theory, when

an incumbent politician engages in campaigning, participates in networking events, or even discusses

her political accomplishments at a barbeque, she could be said to be acting under color of law. On the

other hand, when a politician who is not currently holding public office does these exact same

activities, she is acting as a private individual. The First Amendment does not distinguish in this

manner between the free speech rights of aspiring and incumbent officeholders. Plaintiff’s theory of

liability, if ultimately successful, would elevate private citizens’ speech over that of elected officials.

But the Supreme Court has long since rejected such a distinction between citizens and public officials,

concluding that there is “no support” for it in First Amendment jurisprudence. Bond v. Floyd, 385 U.S.

116, 136 (1966) (“The interest of the public in hearing all sides of a public issue is hardly advanced by


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                                    Page 15
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 16 of 23



extending more protection to citizen-critics than to [public officials].”). Politicians do not surrender

their First Amendment rights upon election; in fact, “[t]he role that elected officials play in our society

makes it all the more imperative that they be allowed freely to express themselves on matters of current

public importance.” Republican Party of Minn., 536 U.S. at 781–82 (quoting Wood v. Georgia, 370 U.S.

375, 395 (1962)).

         For all of these reasons, Kolkhorst has not acted under color of state law in operating a private

Facebook page, and thus, there can be no official capacity action asserted against her.

B.       In the alternative, if Kolkhorst did act under color of law, her Facebook page represents
         government speech.

         The Court can soundly reject Clark’s First Amendment because the summary judgment

evidence establishes—beyond any genuine issue of material fact—that Kolkhorst does not operate

her campaign page under the color of state law. But, even if the Court concludes that the Facebook

page constitutes speech in Kolkhorst’s official capacity, dismissal is required because the page (and

the moderation of comments on the page) would constitute government speech. If Kolkhorst were

administering the Facebook page in her official capacity as Texas State Senator, then the page would

amount to “the Government’s own speech,” which is “exempt from First Amendment scrutiny,”

Johanns v. Livestock Mktg. Ass’n, 544 U.S. 550, 553 (2005). And because Kolkhorst’s speech is

government speech, the Court need not engage in an analysis of whether Kolkhorst’s Facebook page

is a public or limited public forum, as that distinction is irrelevant in the government speech context.

See Walker v. Texas Division, Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2250 (2015) (“[F]orum

analysis is misplaced here. Because the State is speaking on its own behalf, the First Amendment

strictures that attend the various types of government-established forums do not apply.”); Doc. 14 ¶

31 (asserting that Kolkhorst’s Facebook page is “a designated public forum, or alternatively, a limited

public forum.”).

Defendant Lois Kolkhorst’s Motion for Summary Judgment                                              Page 16
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 17 of 23



         In Bevin, the United States District Court for the Northern District of Kentucky declined to

issue an injunction that would have required Kentucky’s governor to un-block users on Twitter and

Facebook and refrain from blocking them in the future. The court concluded that the Governor’s

social media accounts were subject to the government speech analysis set out in Pleasant Grove City,

Utah v. Summum, 555 U.S. 460 (2009) and Walker. See Bevin, 298 F. Supp. 3d at 1012 (citing Summum,

555 U.S. at 479 (permanent monuments in city park were government speech not subject to First

Amendment); Walker, 135 S. Ct. at 2251 (State-issued specialty license plates were government speech

not subject to First Amendment)).

         Under the government speech doctrine, the government is not subject to the First

Amendment when selecting the expressive conduct it wishes to be associated with. See id. The district

court in Bevin concluded that the Governor’s expressive conduct on social media is not subject to the

First Amendment, but instead, that “Governor Bevin is permitted to cull his desired message through

his Facebook and Twitter page,” and “is not required to allow the public to speak for him.” Id. at 1013.

         The Court should follow the analysis in Bevin. Kolkhorst’s Facebook page is a “means for

communicating [her] own speech, not for the speech of [her] constituents.” Id. at 1011. She never

intended her Facebook page “to be like a public park, where anyone is welcome to enter and say

whatever they want; [she] has a specific agenda of what [she] wants [her] pages to look like and what

the discussion on those pages will be.” Id. And she has removed comments from the page that

constitute “harassment, name-calling, vulgarity, bullying, or threat to any person(s).” Doc. 14 ¶ 52.

Kolkhorst “is not required to allow the public to speak for [her].” Bevin, 298 F. Supp. 3d at 1013.

Instead, she is allowed, consistent with the First Amendment, to decide the content of her own

campaign page designed to convince Texans that she is fulfilling her duties to her constituents. Those

same constituents do not have the right to decide how she frames her own campaign ideas and


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                           Page 17
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 18 of 23



contributions to the Texas Legislature. See id. (“Governor Bevin only wants to prevent some messages

from appearing on his own wall and, relatedly, to not view those messages he deems offensive.

Blocking only prevents their direct relationship to Governor Bevin’s Facebook and Twitter pages, and

a person’s right to speak is not infringed when government simply ignores that person while listening

to others.”) (citation and quotation marks omitted). Accordingly, the Court should dismiss Clark’s

First Amendment claim.

D.       Plaintiff has not established an ongoing violation of her First Amendment rights.

         Because Kolkhorst is a state actor in her official capacity, sovereign immunity bars any claim

against her unless an exception to immunity applies. The only such exception that would apply here

is the Ex parte Young doctrine. And to determine whether Ex parte Young circumvents the Eleventh

Amendment’s bar to suit, a court conducts a “straightforward inquiry into whether the complaint

alleges an ongoing violation of federal law and seeks relief properly characterized as prospective.”

Verizon Md., Inc. v. Public Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (emphasis added). The only

relief that Plaintiff seeks in this case is the right to comment on the Kolkhorst Facebook page as “Lulu

Clark”. Ex. E at 71:18-24. But Plaintiff already has a Facebook account, under the name Zelda Sukit,

that is not blocked from the Kolkhorst page. Under these circumstances, Plaintiff has not alleged an

ongoing constitutional violation sufficient to maintain her claim for declaratory and injunctive relief.

         Nor can Plaintiff complain of an inability to post comments in her own name, as she did not

comment in her own name in the first instance. Rather, Plaintiff posted as “Lulu Clark,” instead of

“Lani Clark,” at least in part, because of the anonymity the blurring of her name afforded her. Thus,

at best, Plaintiff’s claims baselessly seek to constitutionalize her ability to comment under one

pseudonym rather than another. But Plaintiff cannot plausibly claim a First Amendment interest in

posting as “Lulu Clark” as opposed to “Zelda Sukit,” or any other created name as both accounts


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                            Page 18
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 19 of 23



provide Plaintiff with anonymity in using Facebook. So long as she has access to the page, she cannot

plausibly allege an ongoing constitutional harm.

E.       Plaintiff has no due process right to challenge the removal of commenting privileges.

         In her second cause of action, Plaintiff contends that she has a due process right to challenge

the removal of comments from posts of Kolkhorst’s Facebook page. Doc. 14 ¶¶ 97–103. This claim

fails because, for the reasons addressed above, Kolkhorst was not acting, and is not acting, under color

of state law, and in the alternative, her Facebook page is government speech. See Sullivan, 526 U.S. at

50 (explaining that relief cannot be granted under Section 1983 for injury caused by “merely private

conduct, no matter how discriminatory or wrongful”). But even if the Court rejects these contentions,

Plaintiff’s due process claim would still fail.

         “[D]ue process, unlike some legal rules, is not a technical conception with a fixed content

unrelated to time, place and circumstances.” Davison v. Loudon County Bd. of Supervisors, 267 F. Supp. 3d

702, 719 (E.D. Va. 2017) (quoting Cafeteria & Rest. Workers Union, Local 473, AFL–CIO v. McElroy,

367 U.S. 886, 895 (1961)). Rather, “due process is flexible and calls for such procedural protections as

the particular situation demands.” Id. (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).

         Plaintiff’s request for a pre-deprivation notice and opportunity to be heard, Doc. 14 ¶¶ 97–

103, prior to her comments being removed from a Facebook page would be practically unworkable.

Ex. A ¶ 15 (explaining the significant time it would take for the Kolkhorst campaign to notify each

individual before taking down a comment). It would “unduly burden the speech of [Texas] officials

and employees, and could in fact violate their First Amendment rights.” Davison, 267 F. Supp. 2d at

719. Moreover, any First Amendment interest that Plaintiff has on commenting on Kolkhorst’s page

is “relatively weak,” given the many options Plaintiff has to share her views, including posting on her

own Facebook page. See id. at 721. Plaintiff’s stated First Amendment claim is further weakened by


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                            Page 19
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 20 of 23



the fact that she currently has access to comment on and engage with the full content of the Kolkhorst

page under her other Facebook account. Ex. A ¶ 14.

         Moreover, “government officials have at least a reasonably strong interest in moderating

discussion on their Facebook pages in an expeditious manner. By permitting a commenter to

repeatedly post inappropriate content pending a review process, a government official “could easily

fail to preserve their online forum for its intended purpose.” Davison, 267 F. Supp. 2d at 721. For these

reasons, providing pre-deprivation notice is “impracticable,” see id., and could “spell the end of social

media websites like [Lois Kolkhorst’s] Facebook page as [a] tool[] of civic discourse.” Id. Accordingly,

Clark has not established a viable due process claim and it should be dismissed.

D.       Kolkhorst is entitled to dismissal of Plaintiff’s individual capacity claims.

         Plaintiff has made clear that she “is seeking only injunctive and declaratory relief, not monetary

damages.” Doc. 36 at 10, Report and Recommendation at 10. The Magistrate Judge’s earlier Report

and Recommendation correctly noted that “[t]o the extent Clark seeks an injunction to control official

state action, Kolkhorst is correct that such relief could be maintained only against Kolkhorst in her

official capacity.” Id. at 12. On its face, the declaratory and injunctive relief Plaintiff requests is clearly

sought against Kolkhorst in her official, rather than her individual, capacity. Plaintiff’s entire suit is

predicated on the assertion that Kolkhorst operates the Lois Kolkhorst Facebook page as an official

public page of her Senate office. Doc. 14 ¶ 17. Consequently, Plaintiff does not seek relief against

Kolkhorst in her individual capacity, but rather requests “[p]reliminary and permanent injunctive relief

enjoining Defendant and her employees, agents, servants, officers, and persons in concert with

Defendant, from removing, censoring, or otherwise restricting protected speech on the public

Kolkhorst Facebook page.” Doc. 14 at 25.

         As explained at length above, Plaintiff is incorrect in her argument that operation of the


Defendant Lois Kolkhorst’s Motion for Summary Judgment                                                 Page 20
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 21 of 23



Kolkhorst Facebook page constitutes government action. But to the extent the Court disagrees,

Plaintiff’s requested relief is plainly intended to control the operation of a government social media

site and would therefore be a suit to control state action. Such a claim may be maintained only against

a state official in her official capacity. See e.g., Greenawalt v. Indiana Dep’t of Corrections, 397 F.3d 587, 589

(7th Cir. 2005) (“[S]ection 1983 does not permit injunctive relief against state officials sued in their

individual as distinct from their official capacity.”). “Section 1983 plaintiffs may sue individual-capacity

defendants only for money damages and official-capacity defendants only for injunctive relief.” Brown

v. Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir. 2011) (citing Hafer v. Melo, 502 U.S. 21, 30 (1991)).

         For these reasons, Plaintiff’s individual capacity claims should be dismissed.

                                                         CONCLUSION

         Defendant respectfully requests that the Court grant this motion for summary judgment and

dismiss Plaintiff’s claims.




Defendant Lois Kolkhorst’s Motion for Summary Judgment                                                    Page 21
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 22 of 23



                                                         Respectfully submitted.

                                                         KEN PAXTON
                                                         Attorney General of Texas

                                                         JEFFREY C. MATEER
                                                         First Assistant Attorney General

                                                         RYAN L. BANGERT
                                                         Deputy First Assistant Attorney General

                                                         DARREN L. MCCARTY
                                                         Deputy Attorney General for Civil Litigation

                                                         THOMAS A. ALBRIGHT
                                                         Chief, General Litigation Division

                                                         /s/ Michael R. Abrams
                                                         MICHAEL R. ABRAMS
                                                         Texas Bar No. 24087072
                                                         Assistant Attorney General
                                                         Office of the Attorney General
                                                         P.O. Box 12548, Capitol Station
                                                         Austin, Texas 78711-2548
                                                         Phone: 512-463-2120
                                                         Fax: 512-320-0667
                                                         Michael.Abrams@oag.texas.gov

                                                         Counsel for Senator Lois Kolkhorst in her
                                                         Official Capacity

                                                         BICKERSTAFF HEATH
                                                         DELGADO ACOSTA LLP
                                                         3711 S. MoPac Expressway
                                                         Building One, Suite 300
                                                         Austin, Texas 78746
                                                         Telephone: (512) 472-8021
                                                         Facsimile: (512) 320-5638

                                                         By: /s/ Gunnar P. Seaquist
                                                         Gunnar P. Seaquist
                                                         State Bar No: 24043358
                                                         gseaquist@bickerstaff.com

                                                         Counsel for Senator Lois Kolkhorst in her
                                                         Individual Capacity

Defendant Lois Kolkhorst’s Motion for Summary Judgment                                              Page 22
         Case 1:19-cv-00198-LY-SH Document 48 Filed 07/17/20 Page 23 of 23



                                          CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing document was served upon Plaintiff
 Lani E. Clark via the Court’s CM/ECF system on July 17, 2020.

                                                         /s/ Michael R. Abrams
                                                         MICHAEL R. ABRAMS




Defendant Lois Kolkhorst’s Motion for Summary Judgment                                      Page 23
